The writ of error brings for review a judgment for a peremptory writ of mandamus and the writ issued pursuant to such judgment. The judgment awarding the writ was as follows:
"The above cause coming on this day for hearing upon motion of the Relator for a Peremptory Writ of Mandamus herein, notwithstanding the return of the respondents to the second amended alternative writ of mandamus, as amended, after due notice, and arguments of counsel for the respective parties have been heard, and the Court being fully advised in the premises, it is thereupon
"ORDERED, ADJUDGED and DECREED that the said motion be, and the same is, hereby granted; and that the Relator, State of Florida,ex rel. George H. Crane, do have and recover from the Respondents hereto, George Walker, as *Page 302 
Mayor of the City of Winter Garden; Hardy A. Sullivan, Robert E. Davis, Harold Hall, Evans Jones and J.R. Carpenter, as members of the City Council of said City; and E.M. Tanner as Clerk, Tax Assessor and Tax Collector of said city, judgment on said motion for Peremptory Writ of Mandamus; and that said Relator be awarded a Peremptory Writ of Mandamus to be issued pursuant to this final judgment.
"DONE AND ORDERED at Chambers in Orlando, Florida, this 30th day Of April, 1935."
The Peremptory Writ of Mandamus was as follows:
"STATE OF FLORIDA to — George Walker, as Mayor of the City of Winter Garden; Hardy A. Sullivan, Robert E. Davis, Harold Hall, Evans Jones, and J.R. Carpenter as members of the City Council of said City; and E.M. Tanner, as Clerk, Tax Assessor and Tax Collector of said City:
"The above cause having come on for hearing on the 30th day of April, 1935, upon Motion of the Relator for a Peremptory Writ of Mandamus, notwithstanding the return of the Respondents to the Second Amended Alternative Writ of Mandamus, as amended, after due notice, and arguments of counsel for the respective parties having been heard, and a final judgment having been entered in said cause granting the said Motion and awarding the Relator a Peremptory Writ of Mandamus.
"THESE ARE THEREFORE to command you, Hardy A. Sullivan, Robert E. Davis, Harold Hall, Evans Jones and J.R. Carpenter, as members of the City Council of said City of Winter Garden, and each of you, to immediately convene as the City Council of said city, and to levy by proper ordinance a special tax upon all the taxable property in the said City of Winter Garden, Florida, for the fiscal year 1934-1935, sufficient to pay all of Relator's said described *Page 303 
interest coupons in full, making allowance for any funds on hand appropriated to the payment of said interest coupons, and thereupon cause the said special tax levy ordinance to be presented to the respondent, George Walker, as Mayor of said City, under the certificate and seal of the Clerk of said City, for his approval; and you, George Walker, as Mayor of said City, to approve said ordinance when presented, and sign and return the same to the respondent, E.M. Tanner, as Clerk of said City; and you, E.M. Tanner, as Tax Assessor, of said City, to assess, enter, calculate and carry out the said special tax upon the tax rolls of said City; and you, E.M. Tanner, as Tax Collector of said City, to collect said special tax so levied and assessed, and place and keep the funds derived therefrom in a special sinking fund as and when collected, for the payment and retirement of said described interest coupons; and you, E.M. Tanner, as Clerk of said City, to execute and/or certify all papers, certificates and resolutions that you are required to execute and/or certify in the performance of the duties aforesaid; and you, and each of you, in your respective official capacities, to do and perform all acts and duties in the premises necessary to effectuate the commands aforesaid.
"IT IS FURTHER ORDERED, ADJUDGED AND DECREED that you make known to this Court on or before the 21st day of May, 1935, how you and each of you have performed the commands and Acts required of you, and each of you, by this Peremptory Writ of Mandamus.
"DONE AND ORDERED at Chambers in Orlando, Florida, 6th day of April, 1935."
We have carefully examined the record and find no reversible error disclosed therein.
The judgment should be affirmed. *Page 304 
So ordered.
Affirmed.
WHITFIELD, C.J., and TERRELL, BUFORD and DAVIS, J.J., concur.